Filed 3/22/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 43







Yellow Book Sales and 

Distributing Co., Inc., 		Plaintiff and Appellee



v.



Bolinske Partnership, 

Robert V. Bolinske, individually 

and Robert V. Bolinske, Jr., 

individually, 		Defendants



Robert V. Bolinske, 		Appellant







No. 20100283







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Dennis William Lindquist (argued), 41 7th Street SE, P.O. Box 1783, Dickinson, ND 58602-1783, for plaintiff and appellee.



Robert V. Bolinske (submitted on brief), self-represented, 515 East Broadway, Suite 103, Bismarck, ND 58501, defendant and appellant.

Yellow Book Sales v. Bolinske Partnership

No. 20100283



Per Curiam.

[¶1]	Robert V. Bolinske appeals the district court’s order denying him a new trial and the district court’s judgment, entered after a jury trial, awarding Yellow Book Sales and Distributing Company damages.  The judgment is supported by substantial evidence, and the district court did not abuse its discretion.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom